Citation Nr: 0300254	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-01 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Kathy Anne Mancusi, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This matter originally came to the Board of Veterans' 
Appeals (Board) from a September 2000 determination by the 
VA Manila Regional Office (RO) that the appellant did not 
submit a timely substantive appeal as to a September 1997 
determination denying basic eligibility for VA death 
benefits.  In a July 2001 decision, the Board found that 
the appellant had failed to submit a timely substantive 
appeal with regard to the September 1997 determination.  

The appellant appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  While the 
case was pending before the Court, in August 2002, the 
appellant's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a 
Joint Motion for Remand and to Stay Further Proceedings.  
By August 2002 Order, the Court granted the motion, 
vacated the Board's July 2001 decision, and remanded the 
matter for action consistent with the August 2002 Joint 
Motion.  

REMAND

In the August 2002 Joint Motion, the parties noted that, 
in October 1997, the appellant had filed a Notice of 
Disagreement with the September 1997 RO determination 
denying entitlement to VA death benefits.  The parties 
stipulated that the RO had thereafter failed to issue an 
appropriate Statement of the Case.  Thus, they noted that 
"[t]he proper procedure is for the Board to remand the 
case to the RO" for the issuance of a Statement of the 
Case.  See also Manlincon v. West, 12 Vet. App. 238 
(1999).

To ensure full compliance with due process requirements, 
the case is remanded for the following:

The RO should issue a Statement of the 
Case to the appellant and her attorney 
addressing the issue of entitlement to 
basic eligibility for VA death 
benefits.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim, as 
well as a discussion of the relevant 
provisions of the Veterans Claims 
Assistance Act of 2000.  The appellant 
must be advised of the time limit in 
which she may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2002).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).




